SETTLEMENT AND CONSULTANT AGREEMENT

 

Th1s Settlement and Consultant Agreement is entered into this 18th day of June,
2013 (the "Agreement") by and between Harmonic Energy Inc., a Nevada corporation
(the "Company") and Kouei International Inc., a company incorporated in Antigua
("Kouc1 International").

 

RECITALS

 

W II EREAS the Company entered into that certain license purchase agreement
dated March 14, 2012 (the ''License Agreement") with Kouei International
pursuant to which the Company acquired from Kouci International the exclusive
rights to that certain license agreement that Kouei International has with Kouei
Industries Co. Ltd. of Japan (the "License");

 

WHEREAS in accordance with the lcm1s and provisions of the License Agreement,
the Company was required to pay Kouci international: (i) Sl75.000 within ninety
days of execution of the License Purchase Agreement; (ii) a second payment of
$175.000 within ninety days from the first payment (the "Second Payment"); and
(iii) a third and final payment of $175.000 within ninety days from the Second
Payment date (the "Third Payment");

 

WHEREAS in further accordance with the terms and provisions of the License
Agreement, Kouei International shall provide for a two year period assistance
with transactions involving the License and with successful implementation of
technology transfer, including engineering expertise and participation in
industry technology presentations (the ''Consulting Services");

 

WHEREAS on May 30, 2012, the Company entered into that certain extension to
payment tem1of License Purchase Agreement of Tyrolysis technology dated March
14, 2012 (the "Amendment to License Agreement"), pursuant to which the Company
and Kouei International agreed that the Company shall have until June 30, 2013
to make the Second Payment and further shall have until September 30, 2013 to
make the Third Payment:

 

WHEREAS the Company has failed to make the Second Payment and Kouei
International has agreed to waive the Second and Third Payment;

 

WHEREAS Kouei International bas further agreed to provide the Consulting
Services and further consulting services to the Company in consideration for the
issuance to its officers, directors and/or employees of an aggregate 7,000,000
shares of the Company's common stock at a per share price of S0.05 in
consideration, and that such shares will be subject to an S-8 registration
statement (the “S-8 Registration Statement”).

 

AGREEMENT

 

NOW THEREFORE, in consideration of the recited ongoing relationship of the
parties and the promises, covenants and assurances provided by and between the
parties all of which is mutually acknowledged as good and sufficient
consideration, by and between the parties hereto, the Company and Kouei
international hereby promise, covenant and agree as follows:

 

1. Consultant Services. (a) During the term of this Agreement, Kouei
International shall provide consulting services and its engineering expertise lo
the Company, including participation in industry technology presentations, and
keep the Company advised of the nature and services performed relating to the
License and shall further provide all personnel, equipment, labor and other
requirements reasonably necessary to carry out its consultant service herein.

 

(b)                 Kouei International shall provide full access to the Company
of its properties, books, records, information, technical drawings, contacts and
anything related to the License and the License Agreement and Tyrolysis
Technology and equipment supplied by Kouei Industries Co. Ltd.

 

(c)                  Kouei International shall provide the Company and its
representative's full access to any personnel and all properties. Documents,
contracts, book, records and operations of Kouei International relating to the
purchase of the License. Kouei shall furnish the Company with copies of
documents and all other information related to the License as the Company may
request.

 

(d)                  Kouei International shall use its reasonable best efforts
to preserve intact the business organization and employees and other business
relationships.

 

 

 



 

2.              Settlement and Waiver of Second Payment and Third Payment. Kouei
International agrees to release the Company and forever discharge any and all
claims, manner of actions, whether at law or in equity suits, judgments, debts,
liens, liabilities. Demands, damages, losses, sums of money, expenses or
disputes, known or unknown, fixed or contingent, which it now has or may have
hereafter, directly or indirectly, individually or in any capacity against the
Company, its successors and assigns. as well as its present or former owners,
director’s officers, stockholders, employees, agents, heirs, by reason of any
act, omission, matter, cause, or thing whatsoever, from the beginning of time
to, and including the date of the execution of this Agreement, relating to the
Second Payment and the Third Payment.

 

3.              Consideration for Consulting Services. The Company shall issue
to the employees and/or agents of Kouei International 7,000,000 shares of its
common stock at a per share price of $0.05 (which per share price was determined
and agreed upon by the parties on June 18. 2013). The Company further agrees
that it shall file an S-8 registration statement with the Securities and
Exchange Commission registering the 7,000.000 shares of common stock

 

4.              Representation by Kouei International. Kouei International
acknowledges that (i) S-8 shams cannot be issued in connection with promotion of
the Company's shares; (ii) S-8 shares cannot be used if it or the Company
controls or directs the resale of the shares; (iii) S-8 shares cannot be part of
a capital raising-scheme or if the Company receives a share of the proceeds of
resales; (iv) S-8 shares cannot be issued to persons who arrange reverse
mergers; and (v) S-8 shares must be issued lo natural persons for bona fide
services to the Company.

 

5.              Term of the Agreement. Unless otherwise agreed to in writing by
the parties, this Agreement will commence on June 18, 2013 and continue on for a
two-year period at which date it shall terminate (herein called the "Termination
Date.,). The Agreement may be renewed on an annual basis thereafter upon the
mutual consent of the parties.

 

6.              Confidentiality, Non-Disclosure, Non-Competition and
Non-Circumvention. Kouci International hereby covenants, promises and agrees
that it will be provided with confidential, proprietary and valuable information
by the Company about its clients, properties, prospects and financial
circumstances from time to time during the term of this Agreement, in order to
permit Kouei International to properly, effectively and efficiently carry out
its tasks, duties and act1vitie hereunder. However, by providing such disclosure
of Confidential Information to Kouci International, the Company relies on Kouei
International to hold such information as confidential and only disclose the
same to those parties. whether directors, officers, employees, agents,
representatives or clients and contacts of Kouei International "who need to
know", in order that Kouei International can carry out the objects of this
Agreement as provided for herein and as communicated as between the Company and
Kouei International dung the term of this Agreement.

 

7.              This Agreement shall be effective as of June 18, 2013 and shall
be binding upon and insure to the benefit of the parties hereto and their
respective successors.

 

  Harmonic Energy Inc. Date: June 18. 2013 By: Jamie Mann   /s/ Jamie Mann      
Kouei International Inc. Date: June 18, 2013 By: Toshimitsu Koike   /s/
Tochimistu Koike

 



2

 

